Citation Nr: 0119260	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for rectal cancer due 
to exposure to ionizing radiation in service.  

2.  Entitlement to service connection for basal cell skin 
cancer due to exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service from June 1952 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Boston Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was last before the Board in December 1998, when it was 
remanded to the RO for further development.  


REMAND

In December 1998, the Board remanded this appeal to the RO 
for resubmission to the designee of the Under Secretary for 
Health (USH) for further consideration under 38 C.F.R. 
§ 3.311 as specified by the U. S. Court of Appeals for 
Veterans Claims (hereinafter the Court) in Hilkert v. West 
(Hilkert I), 11 Vet. App. 284 (1998).  By the time this 
appeal had been returned to the VA Central Office, Hilkert I 
had been withdrawn and replaced by Hilkert v. West 
(Hilkert II), 12 Vet. App. 145 (1999) (en banc), which 
rendered the further evidentiary development specified in 
Hilkert I unnecessary.  See the letter from the designee of 
the Under Secretary for Benefits (USB) to the RO, dated 
April 25, 2000.  Accordingly, the appeal was returned to the 
Board without further action, which was the proper thing to 
do at that time.  

Subsequently, however, in September 2000, the Court issued a 
decision in Stone v. Gober, 14 Vet. App. 116 (2000), in which 
it was held that the "cursory explanation" provided in a 
document virtually identical to the January16, 1996 review of 
this case by the designee of the USB "did not provide 
adequate rationale for the conclusion that there was no 
reasonable possibility that the veteran's cancer was caused 
by his in-service exposure" to ionizing radiation.  
Consequently, it was held that the Board erred in relying 
upon that opinion and in failing to remand the claim to 
request an adequate rationale from the USB.  

While the Board very much regrets the additional delay which 
another remand of this appeal will entail, in the absence of 
any sign of a Stone II decision by the Court, there appears 
to be little choice but to resubmit this case to the designee 
of the USB for the additional explanation of their rationale 
required by the Court in Stone, 14 Vet. App. 116 at 120.  

Finally, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision on the 
reopened claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

In this context, the Board notes that the appellant stated in 
his June 1996 substantive appeal on VA Form 9 that certain, 
unnamed "medical doctors" had told him that his skin cancer 
was related to radiation exposure.  It appears that, under 
the VCAA, the RO should, at a minimum, request that the 
appellant submit written statements from these physicians 
corroborating the appellant's contention, or at least ask him 
to submit their names and addresses to the RO so that VA can 
attempt to obtain this evidence.  

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO should also refer to 
any pertinent guidance, including Federal 
Regulations, that has been or is 
subsequently provided.  At a minimum, the 
RO should request that the appellant 
submit written statements in support of 
his claim from the physicians who 
allegedly told him that his skin cancer 
is due to radiation exposure, or ask him 
to submit their names and addresses to 
the RO so that VA can attempt to obtain 
this evidence.  

2.  After all relevant evidentiary 
development has been completed, the RO 
should resubmit the case to the USB for 
further analysis under 38 C.F.R. § 3.311, 
to include the further explanation of 
that office's rationale as set forth by 
the Court in Stone, 14 Vet. App. 116 at 
120.  If necessary, the case should also 
be returned to the USH for any new 
medical opinion required by new evidence 
received in accordance with this remand.  

3.  The RO should then review all of the 
relevant evidence and readjudicate the 
claims seeking service connection for 
rectal or skin cancer due to exposure in 
service to ionizing radiation.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




